—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered April 17, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence from which the jury could reasonably infer that the glassine envelope of heroin recovered from the apprehended buyer’s hand was the same object that he had just obtained from defendant.
Although “[t]he preferred phrasing to convey the concept and *51degree of reasonable doubt is illustrated in the Pattern Criminal Jury Instructions” (People v Cubino, 88 NY2d 998, 1000), the court’s charge on reasonable doubt, viewed in totality, conveyed the appropriate legal principles and does not warrant reversal (see, People v Fonseca, 262 AD2d 239). Concur— Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.